Title: To James Madison from Sylvanus Bourne, 4 May 1807
From: Bourne, Sylvanus
To: Madison, James



Sir,
Amn. Consulate Amstm. may 4th. 1807.

I this day recd. by Capt. Johnson of the Brig Thomas of Newyork a letter from yr. Depart. of March 12th. Covering one from the president of the U. States to the King of Holland of February 28th. which it appears was broken open by Capt. Davis of the British Sloop of war Hyacinth on the 25 April in the north Sea.
I Shall in course of a few Day’s proceed to the Hague for the purpose of presenting the Same to Govt. & shall avail my self of the opportunity to obtain a personal introduction to his Majesty  With the Greatest Respect I have the honor to be Yr. ob Servt.

S Bourne

